Citation Nr: 0526315	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether an October 1996 rating decision by which an award 
of service connection and compensation was made effective 
from June 2, 1995, for schizophrenia was the product of clear 
and unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than June 2, 1995, for the grant of service connection and 
award of compensation for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto, Rico.  These issues were previously 
remanded by the Board for additional development and 
readjudication in an action dated in May 2001.


FINDINGS OF FACT

1.  By an October 1996 rating decision, service connection 
and a 100 percent rating for schizophrenia were granted 
effective from June 2, 1995.  The veteran was notified of the 
award, but did not appeal.

2.  The veteran has not sufficiently alleged error in fact or 
law in the October 1996 award of June 2, 1995, as an 
effective date.

3.  An application to reopen the question of entitlement to 
an effective date earlier than June 2, 1995, was filed in 
1999.


CONCLUSIONS OF LAW

1.  The requirements for pleading CUE in the October 1996 
rating decision have not been met.  38 C.F.R. § 3.105 (2004).

2.  The claim to reopen the issue of entitlement to an 
effective date earlier than June 2, 1995, for the grant of 
service connection for schizophrenia and award of a 100 
percent rating is legally insufficient.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's claim of service connection for a nervous 
condition was denied in a rating decision dated in August 
1975.  The veteran did not appeal the decision, and it thus 
became final.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.1103 (2004); 38 C.F.R. § 19.118 (1975).  The veteran 
subsequently requested that his claim for service connection 
be reopened.  This claim was denied in a rating decision 
dated in July 1978 because no new and material evidence (NME) 
had been submitted.  The veteran again did not appeal, and 
this decision also became final.  Id.  

The veteran's request to reopen the claim for service 
connection for a nervous condition was denied again in a 
rating decision dated in August 1980, also because no NME had 
been submitted.  The veteran appealed, and the Board denied 
the appeal in May 1982.  See 38 C.F.R. § 20.1100 (2004).  

In February 1995 the veteran submitted an informal request to 
reopen his claim for service connection for a nervous 
condition.  The veteran submitted a letter from J.J., M.D., a 
psychiatrist, whose professional medical opinion was that the 
veteran suffered from chronic schizophrenia, undifferentiated 
type, which, in the doctor's opinion, started while on active 
duty.  That letter was received on June 2, 1995.  The veteran 
was afforded a hearing before a Decision Review Officer (DRO) 
at the RO in January 1996.  The veteran did not testify at 
that hearing, but an expert medical witness, J.J.-O., M.D., a 
psychiatrist, testified that, in his opinion, the veteran's 
psychiatric disorder originated while he was in military 
service.

The veteran was afforded three evaluations by a three-member 
board of VA psychiatrists in February, March, and June 1996, 
concluding that the symptomatology noted in the veteran's 
service medical records (SMRs) was a manifestation of his 
subsequently diagnosed psychosis.

Service connection was subsequently granted in a rating 
decision dated in October 1996, evaluating the veteran as 100 
percent disabled.  The assigned effective date of the award 
was June 2, 1995, the date of receipt of the letter from Dr. 
J.J.  The veteran was notified of the grant of service 
connection at 100 percent in a letter dated December 9, 1996.  
The veteran did not appeal the October 1996 rating decision.  

In July 1999, the veteran submitted a Statement in Support of 
Claim, VA Form 21-4138, contending that he should have been 
awarded an effective date for both service connection and the 
award of 100 percent disability based on the date of his 
original claim in 1975.  He contended that the denial of this 
earlier effective date was clear and unmistakable error.

In a rating decision dated in January 2000, the RO denied an 
earlier effective date, finding that the June 2, 1995 date 
was correctly based on receipt of the first evidence that 
established a medical nexus between the veteran's military 
service and his current psychiatric disability.  The veteran 
appealed, and, as noted above, the Board remanded for 
additional development.  Specifically, the Board remanded in 
order that the veteran be apprised of the requirements for 
presenting a valid claim of CUE, in accordance with the 
provisions of the then-recently-enacted Veterans Claims 
Assistance Act of 2000.  (The United States Court of Appeals 
for Veterans Claims (Court) subsequently held that VA duties 
to assist and notify under the VCAA are not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001); 
Parker v. Principi, 15 Vet. App. 407 (2002)).

On remand, the veteran was apprised of the requirements for 
presenting a valid claim of CUE in a letter dated in November 
2002.  The record reflects that the veteran never responded 
to the November 2002 request for presentation of a valid CUE 
claim.  The RO thereafter re-adjudicated the veteran's 
claims, again denying an earlier effective date for both 
service connection and award of 100 percent disability for 
schizophrenia, to include on the basis of CUE.

II.  Analysis

The effective date of an original award is determined by 
application of 38 U.S.C.A. § 5110(a).  That paragraph of the 
law specifies:

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation , dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefore.

38 U.S.C.A. § 5110(a) (West 2002).  

The Board notes that, in cases where an appellant seeks to 
reopen a claim for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 
Vet. App. 215 (1993), held that, even assuming the presence 
of new and material evidence, reopening of a claim for 
entitlement to an earlier effective date can not result in 
the actual assignment of an earlier effective date, because 
an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

The Court has also held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Because the October 1996 
decision set the effective date as June 2, 1995, and because 
there was no appeal from that decision, pursuant to the 
Court's holding in Lapier, supra, the veteran would not be 
entitled to an earlier effective date for the grant of 
service connection even if he had presented new and material 
evidence.  Consequently, his claim must be denied as legally 
insufficient. 

Although the Board has considered and denied this issue on a 
ground different from the RO, that is, whether the veteran 
had submitted new and material evidence to reopen his claim 
rather than whether he is entitled to prevail on the merits, 
he has not been prejudiced by the Board's decision.  In 
conducting a de novo review and deciding the claim on the 
merits, the RO accorded it greater consideration than was 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand the case to the RO for 
consideration of the issue of whether the veteran had 
submitted new and material evidence with which to reopen the 
instant claim would be pointless, and, in light of the law 
and regulations cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92.  
The law is dispositive.  

The Board next turns to the question of whether the October 
1996 assignment of June 2, 1995, was the product of CUE.  
Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and award of effective dates, will be accepted as 
correct in the absence of CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2004).  To establish CUE, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993) (emphasis added).  If the error alleged is not 
the type of error that, if true, would be CUE on its face, if 
the veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook, v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

Here, while the veteran has labeled as CUE the RO's failure 
to award an earlier effective date, he has not met his burden 
of pleading error in fact or law.  In short, he has made no 
allegations of error with any specificity.  This part of his 
claim must therefore be dismissed without prejudice to re-
filing.  

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Because the law, and not the evidence, is dispositive of this 
appeal for an earlier effective date, application of the 
provisions of the VCAA would not be helpful to the claimant.  
No further assistance or development in accordance with the 
VCAA is required in this case.  Mason v. Principi, 16 Vet. 
App. 129 (2002); Parker v. Principi, 15 Vet. App. 407 (2002).

The Board further notes that claims for CUE must be decided 
based on the evidence of record as they are based on a 
request for a revision of a previous decision.  Accordingly, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to assist and notify under 
the VCAA are not applicable to CUE claims.  Id.


ORDER

The claim of CUE in the October 1996 award of June 2, 1995, 
as the effective date for the award of service connection and 
compensation for schizophrenia is dismissed without prejudice 
to re-filing.

The application to reopen the October 1996 decision with 
respect to the June 2, 1995, effective date is without legal 
merit; the appeal of this issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


